Case 3:19-cv-00709-DWD Document 59 Filed 09/23/20 Page 1 of 2 Page ID #186




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 CHARLES MILES,                                  )
                                                 )
                        Plaintiff,               )
                                                 )
 vs.                                             )   Case No. 19-CV-709-SMY
                                                 )
 HEATHER ELLISON, et al.,                        )
                                                 )
                        Defendants.              )


                            MEMORANDUM AND ORDER

YANDLE, District Judge:

       This matter is before the Court on the Report and Recommendation ("Report") of United

States Magistrate Judge Reona J. Daly (Doc. 57), recommending the denial of Defendants Heather

Ellison and Dr. Shah’s Motion for Summary Judgement for Failure to Exhaust Administrative

Remedies (Doc. 47). No objections have been filed to the Report. For the following reasons,

Judge Daly’s Report is ADOPTED.

       When neither timely nor specific objections to a Report and Recommendation are made,

the Court need not conduct a de novo review of the Report. See Thomas v. Arn, 474 U.S. 140

(1985). Instead, the Court reviews the Report for clear error. Johnson v. Zema Systems Corp., 170

F.3d 734, 739 (7th Cir. 1999). The Court may “accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

       Here, Judge Daly thoroughly discussed and supported her conclusion that Plaintiff

exhausted his administrative remedies. The Court finds no clear error in Judge Daly’s findings,

analysis and conclusions, and adopts her Report and Recommendation in its entirety. Accordingly,

Defendants’ Motion for Summary Judgement for Failure to Exhaust Administrative Remedies

                                           Page 1 of 2
Case 3:19-cv-00709-DWD Document 59 Filed 09/23/20 Page 2 of 2 Page ID #187




(Doc. 47) is DENIED.

      IT IS SO ORDERED.

      DATED: September 23, 2020


                                           STACI M. YANDLE
                                           United States District Judge




                                  Page 2 of 2
